PRELIMINARY COPY, SUBJECT TO COMPLETION UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: x Preliminary Proxy Statement o Confidential, for use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 Lyris, Inc. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: LYRIS, INC. 6401 Hollis St., Suite 125 Emeryville, CA 94608-1090 April 8, 2010 Dear Stockholder: You are cordially invited to attend the annual meeting (the “Annual Meeting”) of stockholders of Lyris, Inc. to be held on Wednesday May 12, 2010, at 10:00 a.m., local time, at the Woodfin Suites, 5800 Shellmound St., Emeryville, California 94608. Details regarding admission to the Annual Meeting and the business to be conducted are described in the accompanying Notice of Annual Meeting and Proxy Statement (the “Proxy Statement”). Included with the Proxy Statement is a copy of our 2009 Annual Report. Your vote is important. Whether or not you plan to attend the Annual Meeting, we encourage to read the enclosed Proxy Statement before you decide to vote. You may vote by mailing a completed enclosed proxy card and return the enclosed proxy as promptly as possible. Your vote by proxy will ensure your representation at the Annual Meeting. Thank you for your ongoing support of Lyris, Inc. We look forward to seeing you at our Annual Meeting. Very truly yours, /S/ Luis A. Rivera Luis A. Rivera Chief Executive Officer Emeryville, California April 8, 2010 LYRIS, INC. 6401 Hollis St., Suite 125 Emeryville, CA 94608-1090 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS Time: 10:00 a.m., Wednesday, May 12, 2010 Place: Woodfin Suites, 5800 Shellmound Street, Emeryville, California 94608 Record Date: Stockholders at the close of business on March 31, 2010 are entitled to vote Matters to be voted upon: Election of two Class II directors, Luis A. Rivera and James A. Urry, for terms expiring at annual meeting of our stockholders following the end of the fiscal year ending June 30, 2012. Approval of an amendment to our Certificate of Incorporation to effect a reverse stock split of our Common Stock, par value $0.01 per share, at a ratio of not less than one-for-ten and not more than one-for-thirty (the “Reverse Stock Split”). Consequently, granting our board of directors the discretionary authority to effect the Reverse Stock Split at any time prior to our next annual meeting; Ratification our Audit Committee’s appointment of Burr, Pilger & Mayer LLP as our independent registered public accounting firm for the fiscal year ending June 30, 2010; and Any other business as may be properly brought before the annual meeting or any adjournments or postponements thereof, pursuant to our bylaws. The foregoing items of business are more fully described in the Proxy Statement accompanying this Notice. Only stockholders of record of Lyris, Inc.
